EXHIBIT 10.2

 

2005 GLOBALSANTAFE ANNUAL INCENTIVE PLAN

 

The Compensation Committee (the “Committee”) of the Board of Directors of
GlobalSantaFe Corporation (the “Company”) approved the 2005 GlobalSantaFe Annual
Incentive Plan (the “2005 AIP”) on January 24, 2005. The payment of bonuses, if
any, under the 2005 AIP will be based on performance for the period January 1
through December 31, 2005, at the discretion of the Committee. The Committee
will determine bonus amounts, if any, during the first calendar quarter of 2006.

 

The purpose of the 2005 AIP is to promote the interests of the Company and its
shareholders by providing eligible management employees with financial rewards
based upon the achievement of targeted performance. The 2005 AIP is also
intended to help the Company attract and retain management employees.

 

Executive officers as well as other officers and managers are eligible to
participate in the 2005 AIP. The target bonus as a percent of each individual
participant’s annual base salary ranges from 5% to 100%. The 2005 AIP bonus is
capped at 200% of an individual’s annual base salary.

 

The 2005 AIP performance measures for participants in the parent company and the
Company’s contract drilling services subsidiaries consist of both financial and
operational targets. The weighting is 50% for the financial measures, which are
net income relative to peer companies and cost. The weighting is also 50% for
the operational performance measures, which are safety, downtime, well
performance, and specified corporate objectives.

 

The 2005 AIP performance measures for participants in the Company’s drilling
management services consist of both financial and operational targets. The
weighting is 80% for the financial measures which are based on domestic and
international operating incomes and 20% for the operational measure which is
safety.

 

Bonuses payable under the 2005 AIP are determined by the Committee, subject to
ratification by the independent members of the Board of Directors, with respect
to the Chief Executive Officer’s bonus.